Citation Nr: 0902697	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972, including service in Vietnam from April 1970 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In January 2008, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

1.  The veteran has Hepatitis C as a result of an infection 
in service.  

2.  The veteran does not have chloracne.  


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  Chloracne was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

The Board notes that the veteran was not given the notice as 
to ratings and effective dates required by the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the veteran was not prejudiced.  As to the 
claim being denied, no rating or effective date will be 
assigned.  As to the claim being allowed, the RO will have an 
opportunity to notify the veteran when it effectuates the 
grant.  

Otherwise, a letter from the RO dated in November 2001 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim for service 
connection for Hepatitis C, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty-to-
assist letter was provided before the adjudication of his 
claim in March 2003.  

A notice pertaining to chloracne that fully complied with the 
requirements of the VCAA was sent to the claimant in March 
2004.  Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a statement of the 
case in April 2005.  Additionally, both issues have been 
readjudicated by supplemental statements of the case issued 
in May 2005, March 2006, and June 2006.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  


Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
March and June 2006, the veteran responded to VA stating that 
he had no more evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Hepatitis C

The first requirement for service connection has been met.  
There is no dispute that the veteran has the claimed 
disability.  The record indicates that private facilities 
diagnosed Hepatitis C in 1998.  VA laboratory studies in June 
2001 confirmed the diagnosis.  

The third requirement has also been met.  In February 2003, a 
VA staff physician expressed the opinion that the veteran 
suffers from Hepatitis C which is more likely than not due to 
intravenous drug abuse while in Vietnam.  There is no 
competent medical opinion against a connection to service.  

The question in this case arises from the second element, 
evidence of disease or injury in service.  On this point, a 
lay witness, such as the veteran, is credible to describe 
what happened in service, although he does not have the 
medical training and experience to provide a medical opinion 
or diagnosis.  See 38 C.F.R. § 3.159.  Here, the question of 
what happened in service is the intravenous drug abuse, since 
the VA doctor has connected it to the current disability.  On 
this point, the Board must resolve conflicting statements 
from the veteran.  

The service medical records do not reflect any injury or 
intravenous drug abuse during the veteran's service in 
Vietnam.  The service personnel records do confirm his 
Vietnam service form April 1970 to April 1971.  

A VA clinical note, dated in June 2001, reflects a history of 
intravenous drug abuse in 1970, while in Vietnam.  

The veteran's claim for service connection for Hepatitis C 
was received in October 2001.  He stated that he did 
intravenous drugs while in service.  He signed the statement 
certifying that the statements therein were true and correct 
to the best of his knowledge and belief.  

In a VA clinical note dated in early November 2001, it was 
repeated that the veteran had a history of intravenous drug 
abuse in 1970, while in Vietnam.  A note later that month 
recounts tearing a hole in his hand in a fall from his truck.  

The history of intravenous drug abuse in 1970, while in 
Vietnam, was repeated in VA clinical records of September 
2002, November 2002, December 2002, as well as the February 
2003 note which concluded with the opinion that Hepatitis C 
was more likely than not due to intravenous drug abuse while 
in Vietnam.  

In March 2003, the RO denied service connection for Hepatitis 
C.  The RO acknowledged a current diagnosis of Hepatitis C 
and a medical opinion linking it to drug abuse in service.  
The RO stated that an injury or disease incurred during 
active duty shall not be deemed to have been incurred in the 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs.  Service connection is not granted 
for the disabilities resulting from alcohol or drug use, 
which is considered willful misconduct.  

A similar explanation was provided in the April 2005 
statement of the case.  Although, this case turns on 
questions of misconduct, the veteran was not provided the 
applicable regulation or its citation in the statement of the 
case or any supplemental statement of the case.  See 
38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) 
(2008).  In pertinent part, the applicable regulation is as 
follows:  
3) Drug usage.  The isolated and infrequent use of 
drugs by itself will not be considered willful 
misconduct; however, the progressive and frequent 
use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are 
used to enjoy or experience their effects and the 
effects result proximately and immediately in 
disability or death, such disability or death will 
be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities 
which are a secondary result of the chronic use of 
drugs and infections coinciding with the injection 
of drugs will not be considered of willful 
misconduct origin.  (See paragraph (d) of this 
section regarding service connection where 
disability or death is a result of abuse of drugs.)  
Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results 
from a service-connected disability, it will not be 
considered of misconduct origin.  [Emphasis added.]

(d) Line of duty; abuse of alcohol or drugs.  An 
injury or disease incurred during active military, 
naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or 
disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or 
illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a 
purpose other than the medically intended use, or 
the use of substances other than alcohol to enjoy 
their intoxicating effects.  
38 C.F.R. § 3.301 (2008).  

The RO failed to provide the veteran with a critical part of 
the regulations which specifies that infections resulting 
from injecting drugs will not be considered to be of willful 
misconduct.  Rather, the RO repeatedly stated that drug use 
was misconduct.  Consequently, when he testified at the 
January 2008 Board videoconference hearing, the veteran was 
under the impression that an infection related to drug abuse 
would be considered misconduct and bar benefits.  He 
repeatedly denied drug abuse in service and asserted various 
injuries as the source of his infection.  While there is a 
medical opinion linking the current infection to the 
intravenous drug abuse in service, there is no medical 
opinion linking the reported injuries to the current 
infection.  

The Board must weigh the conflicting statements by the 
veteran.  His later testimony to the effect that he did not 
use intravenous drugs in Vietnam is not credible because it 
was clearly influenced by the inaccurate information provided 
by the RO on the subject of willful misconduct.  The Board 
finds the veteran's earlier statements to be significantly 
more probative and establish that he did engage in high risk 
activity during his service in Vietnam.  These earlier 
statements establish the required disease or injury in 
service.  In accordance with the regulations, the infections 
coinciding with his intravenous drug abuse will not be 
considered to be due to willful misconduct.  

Therefore, the three elements required for service connection 
are met.  There is competent medical evidence of a current 
disability, competent lay evidence of disease or injury in 
service, and a competent medical opinion linking the injury 
in service to the current disability.  Consequently, the 
Board grants service connection for Hepatitis C.  


Chloracne

The veteran served in Vietnam.  A veteran who served in 
Vietnam will be presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307((a)(6)(iii) (2008).  If chloracne 
or other acneform disease consistent with chloracne becomes 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to 
herbicide agent during service, service connection will be 
presumed.  38 C.F.R. § 3.307((a)(6)(ii) (2008).  In this 
case, there is no competent medical evidence of chloracne or 
other acneform disease consistent with chloracne becoming 
manifest within the year after the veteran left Vietnam.  

Service connection may still be established, if the 3 
elements of service connection are met.  The most significant 
element here is the necessity that there be a current 
disability.  Compensation is only paid for current 
disabilities.  38 U.S.C.A. §§ 1110, 1155 (West 2002).  This 
basic principle has been affirmed by the United States Court 
of Appeals for Veterans Claims in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (It is not enough to show injury 
during service, there must currently be a residual 
disability).  It has also been affirmed by the Court of 
Appeals for the Federal Circuit in Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (There must be a current disability).  

There is some evidence to support the claim.  In a VA 
clinical note, dated in December 2002, a primary care staff 
physician, W. R. S., M.D., wrote that the veteran had 
acneform lesions of the back.  The diagnosis was chloracne 
with history of service in Vietnam more than likely related 
to Agent Orange exposure.  In a VA clinical note, dated in 
February 2003, the same staff physician wrote that the 
veteran complained of recurrent acneform lesions of the back 
since service in Vietnam.  The doctor reported that on his 
last visit, in December 2002, the veteran had chloracne with 
history of service in Vietnam very likely related to Agent 
Orange exposure.  Current skin findings were chloracne 
lesions of the chest and back.  The doctor expressed the 
opinion that the veteran had chloracne which was more likely 
than not related to Agent Orange exposure in Vietnam.  In 
April 2004, the doctor noted an acneform rash of the chest 
and back and diagnosed probable chloracne.  

The remainder of the evidence is against the claim.  The 
service medical records do not reflect the presence of 
chloracne.  They do show folliculitis and tinea versicolor on 
the chest and back.  Service connection has been established 
for that both folliculitis and pseudofolliculitis.  

Following service, many years passed without any medically 
documented evidence of chloracne.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

When the veteran was seen at the VA Dermatology Clinic, in 
February 1999, it was noted that he had a history of acne and 
had not been treated for many years.  Examination disclosed 
multiple hyperpigmented macules on face, back and chest.  Two 
pustules were present on his mid back, with slight 
surrounding erythema and induration.  His feet had mild 
scaling between the toes.  Toenails were dystrophic, 
bilaterally.  Both hands had mild dry scaling along the 
lateral surfaces.  The assessments were acne and tinea pedis.  
Medication was recommended.  

The veteran returned to the VA Dermatology Clinic in August 
1999.  He had hyperpigmented macules and occasional pustules 
over the back.  His face had some scars but no active 
lesions.  The right hand and both feet had some lacy scale 
and the toenails were dystrophic.  The impression was 
moderate truncal acne and tinea pedis, mannum.  

In November 2001, Dr. W. R. S. made his earliest assessment 
of the veteran's skin.  He did not diagnose chloracne.  
Rather, he reported follicular lesions of the upper body and 
diagnosed folliculitis.  

In May 2002, another doctor reported that the veteran had 
intermittent folliculitis, which was now clear.  

When seen at the VA Dermatology Clinic, in August 2002, the 
veteran's dorsal hands had whitish scaling.  His forearms, 
upper arms, and upper back had nummular, scaling whitish 
macules.  There was dry skin throughout.  His back had 
scattered flesh colored papules and no pustules.  Rough 
follicular minute papules were present on the posterior 
aspects of both arms.  Diagnoses were nummular eczema - 
xerosis and folliculitis.  

In September 2002, the primary care staff physician noted an 
infected sebaceous cyst on the veteran's back.  He returned 
for incision and drainage the following day but there was no 
pus drainage.  The area was noted to be somewhat fluctuant 
with a firm base.  The impression was an infected sebaceous 
cyst.  

VA clinical notes of March 2004 show Dr. W. R. S. diagnosed 
acne, sebaceous cyst, and folliculitis.  A clinical note, 
dated in March 2004, reflects the presence of occasional 
papules on the veteran's skin.  Later that month, he was 
found to have a papular rash on his neck and chest.  In April 
2004, there were hyperpigmented papules on his trunk.  

The veteran was afforded a VA skin examination in April 2004.  
The veteran reported that his skin problems had been going on 
since he served in Vietnam.  He complained of a rash around 
the neck on and off for several years.  He also reported 
occasional bumps over his back and arms.  He described 
occasional pruritis.  Physical examination revealed a scaly 
patch on the anterior chest and neck.  There were no papules 
present on the back or chest.  There were no scars, acneform 
lesions, and no alopecia.  KOH testing was positive for yeast 
and hypo elements.  The diagnosis was tinea versicolor.  

VA clinical notes show hyperpigmented papules on the 
veteran's trunk in May 2004, June 2004, and July 2004.  Also 
in July 2004, there was a mildly pruritic rash along the 
medial aspect of the right leg.  

A consult note, dated in August 2004, shows the veteran 
complained of a pruritic rash on the right leg and thigh 
since July 2004 and acne bumps on his chest and back since 
Vietnam.  Physical examination of the right lower extremity 
disclosed a 1 to 3 centimeter wide linear band of violaceous 
papules and plaques with overlying fine scale extending from 
the right medial foot up to the knee.  The chest and back had 
PIPA (post inflammatory pigmentary alteration) and a few old 
acne lesions.  The assessment was linear lichen planus vs. 
eczema and acne/folliculitis.  A punch biopsy was done.  

When the veteran returned for follow-up, in October 2004, it 
was reported that the biopsy of the right leg demonstrated 
psoriassiform, spongiotic superficial and deep chronic 
perivascular dermatitis, consistent with eczemoid dermatitis.  
The veteran had been given medication without much 
improvement and he still had pruritic lesions with little 
change in scale or hyperpigmentation.  Physical examination 
showed a hyperpigmented scaly papule on the right posterior 
thigh.  The right shin had a linear pigmented patch extending 
down to the dorsal foot.  The upper arms had follicular 
prominence with hyperpigmentation and no erythema or 
pustules.  The hands had scaling on the dorsal surface.  
There was generalized scaliness.  The assessment was non-
specific eczematoid dermatitis of the right leg and 
folliculitis of the trunk and upper arms, controlled.  

When the veteran was seen by his primary care staff 
physician, Dr. W. R. S., in February 2005, the doctor 
reported lichen planus lesions of the lower extremities, 
worse on the right.  There was no mention of chloracne.  

The veteran was again seen at the VA Dermatology Clinic in 
April 2005.  His back and chest had diffuse scattered 
hyperpigmented macules.  His arms, bilaterally, had 
hyperpigmented follicular plugging.  The right medial shin 
had a linear area of follicular prominence, hyperpigmentation 
and lichenification.  The assessment was folliculitis 
resolving with PIPA.  

The veteran was given a VA skin examination in May 2005.  He 
stated that his skin condition occurred in 1970 and has been 
intermittent on and off since then, with periodic flare-ups.  
Physical examination revealed that his chest, back, 
shoulders, scalp and face had hyperpigmented macules with a 
few active erythematous papules.  Approximately 50 percent of 
his body was affected.  There was no scarring or 
disfigurement, no acne or chloracne, no scarring alopecia, no 
alopecia areata and no hyperhydrosis.  The diagnosis was 
folliculitis with post inflammatory pigmentary alteration, 
particularly hyperpigmentation.  It was noted that the 
veteran was a petroleum specialist in Vietnam and had 
exposure to various fuels and oils. The examiner felt that 
because of the veteran's exposure to various oils in Vietnam, 
it was more likely then not that the condition was related to 
his military service.  A June 2005 rating decision 
subsequently granted service connection for folliculitis of 
the chest, back and arms; and pseudofolliculitis of the face 
and scalp.  

At his January 2008 video conference hearing, the veteran 
testified that he had skin problems and various diagnoses in 
service.  He reported that skin symptoms continued after 
service.  His representative noted that there were diagnoses 
of chloracne.  The Board finds that the veteran's lay 
testimony of symptoms during and after service is credible.  
However, as a lay witness, he does not have the medical 
expertise to distinguish his service-connected folliculitis 
from chloracne.  So, his testimony does not establish that he 
had chloracne in service or at any later time.  

Conclusion

Initially the Board notes that the veteran claims service 
connection for chloracne.  As a lay witness, he can describe 
symptoms and can testify that symptoms began in service and 
have continued since then.  However, he does not have the 
medical training and experience to diagnose a medical 
condition.  That requires the opinion of a trained medical 
professional.  See 38 C.F.R. § 3.159; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The evidence in this case 
requires the Board to weigh various medical diagnoses.  While 
the Board is not permitted its own medical opinion, it must 
weigh the evidence before it using the various well 
established factors for weighing evidence.  

The veteran's VA primary care physician appears to be the 
only one to have made a diagnosis of chloracne.  The doctor 
had initially diagnosed folliculitis in November 2001.  In 
December 2002 and February 2003 he diagnosed chloracne.  In 
March 2004 he diagnosed acne, sebaceous cyst, and 
folliculitis.  In April 2004 he was less definite, saying 
probable chloracne.  On his last note discussing the 
veteran's skin, in February 2005, he made other diagnoses, 
without mention of chloracne.  The fact that this was a 
primary care physician and not a skin specialist, and that he 
made different diagnoses before and after the diagnosis of 
chloracne, leave the Board unpersuaded by the diagnoses of 
chloracne he did make.  

All the other doctors who examined the veteran made other 
diagnoses, which were essentially forms of folliculitis.  
These reports are set forth in detail above.  Because these 
reports are consistent in their essentials, because they are 
from skin specialists, because they include a biopsy and 
pathology studies, and because they are from several 
physicians, the Board finds they constitute the preponderance 
of evidence on this issue.  That evidence outweighs the 
inconsistent diagnoses of chloracne by the staff physician.  
The preponderance of evidence establishes that the veteran 
does not have chloracne.  Since he does not have the 
condition, service connection for it cannot be granted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for hepatitis C is granted.  

Service connection for chloracne is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


